Citation Nr: 1100418	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bronchitis.

6.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965, 
and from September 1965 to July 1978.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

The Board has determined that a timely Notice of Disagreement 
(NOD) dated in November 2006 has been submitted in response to 
the December 2005 rating decision that denied the Veteran's claim 
for service connection for Type II diabetes mellitus.  In a July 
2007 letter, the RO informed the Veteran that this claim was 
being stayed as a result of a decision by the United States Court 
of Appeals for Veterans Claims (Court) pertaining to in-service 
exposure to herbicide agents such as Agent Orange.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  On May 8, 2008, the United 
States Court of Appeals for the Federal Circuit issued a decision 
in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), holding that 
VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which 
required a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from a 
regulatory presumption of herbicide exposure, was entitled to 
deference.  The Veteran's petition for a writ of certiorari to 
the United States Supreme Court, was denied on January 21, 2009, 
and the stay on the processing of claims for compensation based 
on exposure to herbicides affected by Haas v. Nicholson has been 
lifted.  Haas v. Peake, 129 S.Ct. 1002 (2009).  Thus, the RO must 
now respond to the Veteran's January 2006 NOD with a statement of 
the case (SOC) addressing the issue of entitlement to service 
connection for Type II diabetes mellitus.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Additionally, a remand is required in order to afford the Veteran 
VA examinations to determine the nature and etiology of his 
current eye disorder, bilateral hearing loss, tinnitus, 
sinusitis, and bronchitis.  The Veteran has never been afforded 
VA examinations for these claims.  Thus, examinations are needed 
to determine whether these disorders may be related to his active 
military service.  

Finally, the most recent outpatient treatment records from the VA 
Medical Centers (VAMCs) in Nashville, Tennessee, and in 
Knoxville, Tennessee, are dated from January 2007.  All pertinent 
records since these dates should be obtained and added to the 
claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's 
claim of 
entitlement to service connection for Type II 
diabetes mellitus.  Advise the Veteran of the 
date on which the time allowed for perfecting 
a timely substantive appeal of this claim 
expires.  If the Veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal, then the RO should return 
the claim to the Board for the purpose of 
appellate disposition, if the claim remains 
denied.

2.  Obtain and associate with the claims file 
all updated VA treatment records from the 
VAMCs in Nashville, Tennessee, and in 
Knoxville, Tennessee, since January 2007.  Do 
not associate duplicate records with the 
file.

If no additional medical records are 
located, a written statement to that 
effect should be requested for 
incorporation into the record.

3.  Schedule the Veteran for a VA eye 
examination.  Properly notify the Veteran of 
the examination by sending notice of the 
details of the examination to the Veteran at 
his correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

The examiner must assign a diagnosis for each 
eye disorder manifested.  For each disorder, 
the examiner should state whether the 
disorder is a refractive error of the eye.  

For each disorder other than a refractive 
error of the eye, express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50 percent), "at 
least as likely as not" (50 percent), or 
"less likely than not" (less than 50 percent 
likelihood) that the Veteran has a current 
eye disorder that is related to his active 
military service.  A complete rationale 
should be provided for any opinion or 
conclusion.  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

4.  Schedule the Veteran for a VA 
audiological examination.  Properly notify 
the Veteran of the examination by sending 
notice of the details of the examination to 
the Veteran at his correct address.  Send the 
notice with sufficient time in advance to 
allow the Veteran to attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  The examiner should obtain a 
pre-service noise exposure and post-service 
noise exposure history from the Veteran and 
review the Veteran's induction examination in 
September 1965, which includes a diagnosis 
defective hearing, right ear, and subsequent 
in-service examinations through 1977, the 
last audiometric examination prior to the 
Veteran's 1978 service discharge.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50 percent), "at 
least as likely as not" (50 percent), or 
"less likely than not" (less than 50 percent 
likelihood) that the Veteran currently has 
bilateral hearing loss and tinnitus that had 
an onset during, was caused by, or was 
aggravated by his active military service.  A 
complete rationale should be provided for 
each opinion or conclusion.  The term "at 
least as likely as not" does not mean "within 
the realm of medical possibility."  Rather, 
it means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find against 
the conclusion.

5.  Schedule the Veteran for a VA respiratory 
examination.  Properly notify the Veteran of 
the examination by sending notice of the 
details of the examination to the Veteran at 
his correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50 percent), "at 
least as likely as not" (50 percent), or 
"less likely than not" (less than 50 percent 
likelihood) that the Veteran currently has 
bronchitis that is related to his active 
military service.  In particular, the 
examiner should provide an opinion as to 
whether the Veteran has a current respiratory 
disorder that was first manifested during the 
Veteran's service, is a result of the 
Veteran's service, or was permanently 
aggravated as a result of the Veteran's 
service.  A complete rationale should be 
provided for any opinion or conclusion.  The 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

6.  Schedule the Veteran for an appropriate 
VA examination to evaluate his sinusitis.  
Properly notify the Veteran of the 
examination by sending notice of the details 
of the examination to the Veteran at his 
correct address.  Send the notice with 
sufficient time in advance to allow the 
Veteran to attend the examination.

All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The claims 
folder must be provided to the examiner for 
review.  The examiner must state in the 
examination report that the claims folder has 
been reviewed.  

The examiner must express an opinion as to 
whether it is "more likely than not" 
(likelihood greater than 50 percent), "at 
least as likely as not" (50 percent), or 
"less likely than not" (less than 50 percent 
likelihood) that the Veteran currently has 
sinusitis that is related to his active 
military service.  In particular, the 
examiner should provide an opinion as to 
whether the Veteran has a current respiratory 
disorder that was first manifested during the 
Veteran's service, is a result of the 
Veteran's service, or was permanently 
aggravated as a result of the Veteran's 
service.  

A complete rationale should be provided for 
any opinion or conclusion.  The term "at 
least as likely as not" does not mean "within 
the realm of medical possibility."  Rather, 
it means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find against 
the conclusion.

7.  After the above actions have been 
completed, readjudicate the Veteran's claims 
for service connection for an eye disorder, 
bilateral hearing loss, tinnitus, sinusitis, 
and bronchitis.  If the claims remain denied, 
issue to the Veteran a supplemental statement 
of the case, and afford the appropriate 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


